COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      Carolee A. King v. Donald Joseph Lyons

Appellate case number:    01-13-01089-CV

Trial court case number: 12-FD-2550

Trial court:              306th District Court of Galveston County

       Appellant/cross-appellee Carolee A. King (“King”) and appellee/cross-appellant Donald
Joseph Lyons (“Lyons”) filed an “Agreed, Joint Motion to Adopt Further Briefing Schedule and
For Leave to Assert Cross-Points in Appellee’s Brief” requesting that we modify the briefing
schedule and allow the parties to file consolidated appeal/cross-appeal briefs. As noted in the
motion, King filed her appellant brief on March 31, 2014. We grant the motion. Accordingly,
we ORDER that the briefing schedule in this case is as follows:
              Lyons’s consolidated appellee/cross-appellant brief is due on or before June 9,
               2014 (16,500 word limit).
              King’s consolidated appellant reply/cross-appellee brief is due on or before July
               9, 2014 (14,000 word limit).
              Lyons’s cross-appellant reply brief is due on or before July 29, 2014 (7,000 word
               limit).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: June 12, 2014